                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

AARON T. WINTERS, JR.                             )
                                                  )
                            Plaintiff,            )
                                                  )
v.                                                )      Case No.4:19-cv-01034-JAR
                                                  )
LAINE T. CARDARELLA and OFFICE OF                 )
THE FEDERAL PUBLIC DEFENDER,                      )
WESTERN DISTRICT OF MISSOURI,                     )
                                                  )
                            Defendants.           )

                            AGREED PROTECTIVE ORDER

       The parties agree during the course of discovery it may be necessary to disclose

certain confidential information relating to the subject matter of this action. They agree

certain categories of such information should be treated as confidential, protected from

disclosure outside this litigation, and used only for purposes of prosecuting or defending

this action and any appeals. The parties jointly request entry of a protective order to limit

the disclosure, dissemination, and use of certain identified categories of confidential

information.

       The parties assert in support of their request that protection of the identified

categories of confidential information is necessary because certain documents contained in

Plaintiffs’ legal file in the possession of the Defendants are subject to attorney-client

privilege and/or the work product doctrine or alternatively certain investigative and/or

sentencing documents are subject to confidentiality pursuant to 18 U.S.C.§ 3553, Fed. R.

Crim. P. 32. and Western District of Missouri Rule 99.8, which the ends of justice require
                                             1




        Case 4:19-cv-01034-JAR Document 33 Filed 04/30/20 Page 1 of 12
disclosure within the perimeters set forth in this Order. For good cause shown under Fed.

R. Civ. P. 26(c), the court grants the parties’ Joint Motion for Protective Order (ECF No.

30) and hereby enters the following Protective Order:

       1.     Scope. All documents and materials produced in the course of discovery of

this case, including initial disclosures, responses to discovery requests, all deposition

testimony and exhibits, and information derived directly therefrom (hereinafter,

collectively, “documents”), are subject to this Order concerning Confidential Information

as set forth below. As there is a presumption in favor of open and public judicial

proceedings in the federal courts, this Order will be strictly construed in favor of public

disclosure and open proceedings wherever possible.

       2.     Definition of Confidential Information.            As used in this Order,

“Confidential Information” is defined as information that the producing party designates

in good faith has been previously maintained in a confidential manner and should be

protected from disclosure and use outside the litigation because its disclosure and use are

restricted by statute or could potentially cause harm to the interests of the disclosing party

or nonparties. For purposes of this Order, the parties will limit their designation of

“Confidential Information” to the following categories of information or documents:

       1.     All documents including but not limited to emails, correspondence, notes,
              investigative reports or records, and memorandums contained in the files
              maintained in the Office of the Federal Public Defender, Western District of
              Missouri related to the representation of Aaron T. Winters in Case No. 13-
              00026-01-CR-W-DW

       2.     The Presentence Reports, Presentence Worksheets, the Statement of Reasons
                                              2




        Case 4:19-cv-01034-JAR Document 33 Filed 04/30/20 Page 2 of 12
              or any other documents contained in the files of the Office of the Federal
              Public Defender, Western District of Missouri which are protected and
              deemed confidential pursuant to 18 U.S.C. § 3552, Fed. R. Crim. P. 32 or the
              Local Rules of the United States District Court for the Western District of
              Missouri, including Local Rule 99.8 which the ends of justice require
              disclosure.

Information or documents that are available to the public may not be designated as

Confidential Information.

       3.     Form and Timing of Designation. The producing party may designate

documents as containing Confidential Information and therefore subject to protection

under this Order by marking or placing the words “CONFIDENTIAL” (hereinafter, “the

marking”) on the document and on all copies in a manner that will not interfere with the

legibility of the document. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries, or descriptions that contain the Confidential Information.

The marking will be applied prior to or at the time the documents are produced or disclosed.

Applying the marking to a document does not mean that the document has any status or

protection by statute or otherwise except to the extent and for the purposes of this Order.

Copies that are made of any designated documents must also bear the marking, except that

indices, electronic databases, or lists of documents that do not contain substantial portions

or images of the text of marked documents and do not otherwise disclose the substance of

the Confidential Information are not required to be marked. By marking a designated

document as confidential, the designating attorney or party appearing pro se thereby

certifies that the document contains Confidential Information as defined in this Order.

                                             3




        Case 4:19-cv-01034-JAR Document 33 Filed 04/30/20 Page 3 of 12
       4.      Inadvertent Failure to Designate. Inadvertent failure to designate any

document or material as containing Confidential Information will not constitute a waiver

of an otherwise valid claim of confidentiality pursuant to this Order, so long as a claim of

confidentiality is asserted within thirty (30) days after discovery of the inadvertent failure.

       5.      Depositions. Deposition testimony will be deemed confidential only if

designated as such when the deposition is taken or within a reasonable time after receipt of

the deposition transcript. Such designation must be specific as to the portions of the

transcript and/or any exhibits to be protected.

       6.      Protection of Confidential Material.

               (a)   General Protections. Designated Confidential Information must be

used or disclosed solely for purposes of prosecuting or defending this lawsuit, including

any appeals.

               (b)   Who May View Designated Confidential Information. Except

with the prior written consent of the designating party or prior order of the court, designated

Confidential Information may only be disclosed to the following persons:


               (1)   The parties to this litigation, including any employees, agents,
                     and representatives of the parties;

               (2)   Counsel for the parties and employees and agents of counsel;

               (3)   The court and court personnel, including any special master
                     appointed by the court, and members of the jury;

               (4)   Court reporters, recorders, and videographers engaged for
                     depositions;

               (5)   Any mediator appointed by the court or jointly selected by the

                                              4

        Case 4:19-cv-01034-JAR Document 33 Filed 04/30/20 Page 4 of 12
                    parties;

             (6)    Any expert witness, outside consultant, or investigator retained
                    specifically in connection with this litigation, but only after
                    such persons have completed the certification contained in
                    Attachment A, Acknowledgment and Agreement to be Bound;

             (7)    Any potential, anticipated, or actual fact witness and his or her
                    counsel, but only to the extent such confidential documents or
                    information will assist the witness in recalling, relating, or
                    explaining facts or in testifying, and only after such persons
                    have completed the certification contained in Attachment A;

             (8)    The author or recipient of the document (not including a person
                    who received the document in the course of the litigation);

             (9)    Independent providers of document reproduction, electronic
                    discovery, or other litigation services retained or employed
                    specifically in connection with this litigation; and

             (10)   Other persons only upon consent of the producing party and on
                    such conditions as the parties may agree.

             (c)    Control of Documents. The parties must take reasonable efforts to

prevent unauthorized or inadvertent disclosure of documents designated as containing

Confidential Information pursuant to the terms of this Order. Counsel for the parties must

maintain a record of those persons, including employees of counsel, who have reviewed or

been given access to the documents, along with the originals of the forms signed by those

persons acknowledging their obligations under this Order.

      7.     Filing of Confidential Information. If a party seeks to file any document

containing Confidential Information subject to protection under this Order, that party must

take appropriate action to ensure that the document receives proper protection from public

disclosure, such as: (a) filing a redacted document with the consent of the party who


                                            5

        Case 4:19-cv-01034-JAR Document 33 Filed 04/30/20 Page 5 of 12
designated the document as confidential; or (b) seeking permission to file the document

under seal by filing a motion for leave to file under seal in accordance with D. Kan. Rule

5.4.6. Nothing in this Order will be construed as a prior directive to allow any document

to be filed under seal. The mere designation of information as confidential pursuant to this

Order is insufficient to satisfy the court’s requirements for filing under seal in light of the

public’s qualified right of access to court dockets. The parties understand that the requested

documents may be filed under seal only with the permission of the court after proper

motion. If the motion is granted and the requesting party permitted to file the requested

documents under seal, only counsel of record and unrepresented parties will have access

to the sealed documents. Pro hac vice attorneys must obtain sealed documents from local

counsel.

       8.      Challenges to a Confidential Designation. The designation of any material

or document as Confidential Information is subject to challenge by any party. Before filing

any motion or objection to a confidential designation, though, the objecting party must

meet and confer in good faith to resolve the objection informally without judicial

intervention. A party that elects to challenge a confidentiality designation may file a

motion that identifies the challenged material and sets forth in detail the basis for the

challenge; the parties are strongly encouraged to consider arranging a telephone conference

with the undersigned magistrate judge before filing such a motion, but such a conference

is not mandatory. The burden of proving the necessity of a confidentiality designation

remains with the party asserting confidentiality. Until the court rules on the challenge, all

parties must continue to treat the materials as Confidential Information under the terms of

                                              6

           Case 4:19-cv-01034-JAR Document 33 Filed 04/30/20 Page 6 of 12
this Order.

       9.      Use of Confidential Documents or Information at Trial or Hearing.

Nothing in this Order will be construed to affect the use of any document, material, or

information at any trial or hearing. A party that intends to present or anticipates that

another party may present Confidential Information at a hearing or trial must bring that

issue to the attention of the court and the other parties without disclosing the Confidential

Information. The court may thereafter make such orders as are necessary to govern the use

of such documents or information at the hearing or trial.

       10.     Obligations on Conclusion of Litigation.

               (a)   Order Remains in Effect. Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion

of the litigation.

               (b)   Return of Confidential Documents. Within thirty (30) days after

this litigation concludes by settlement, final judgment, or final order, including all appeals,

all documents designated as containing Confidential Information, including copies as

defined above, must be returned to the party who previously produced the document unless:

(1) the document has been offered into evidence or filed without restriction as to disclosure;

(2) the parties receiving the documents containing Confidential Information certify the

destruction of said documents within thirty (30) days after the litigation has concluded,

excluding emails that has, as an attachment, the Confidential Information; and (3) as to

documents bearing the notations, summations, or other mental impressions of the receiving

party, that party elects to destroy the documents and certifies to the producing party that it

                                              7

         Case 4:19-cv-01034-JAR Document 33 Filed 04/30/20 Page 7 of 12
has done so within thirty (30) days of the conclusion of the litigation.

              (c)    Retention     of   Work      Product.   Notwithstanding    the   above

requirements to return or destroy documents, counsel may retain attorney work product,

including an index which refers or relates to designated Confidential Information, so long

as that work product does not duplicate verbatim substantial portions of the text or images

of designated documents. This work product will continue to be confidential under this

Order. An attorney may use his or her own work product in subsequent litigation provided

that its use does not disclose Confidential Information.

       11.    Order Subject to Modification. This Order is subject to modification by

the court on its own motion or on motion of any party or any other person with standing

concerning the subject matter. The Order must not, however, be modified until the parties

have been given notice and an opportunity to be heard on the proposed modification.

       12.    Enforcement of Protective Order. Even after the final disposition of this

case, a party or any other person with standing concerning the subject matter may file a

motion to seek leave to reopen the case for the limited purpose of enforcing or modifying

the provisions of this Order.

       13.    No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing in this Order will be construed or presented as a judicial determination that any

document or material designated as Confidential Information by counsel or the parties is

entitled to protection under Fed. R. Civ. P. 26(c) or otherwise until such time as the court

may rule on a specific document or issue.

                                              8

        Case 4:19-cv-01034-JAR Document 33 Filed 04/30/20 Page 8 of 12
       14.    Persons Bound by Protective Order. This Order will take effect when

entered and is binding upon all counsel of record and their law firms, the parties, and

persons made subject to this Order by its terms.

       15.    Disclosure of Confidential Information Covered by Attorney-Client

Privilege or Work Product.        Whether inadvertent or otherwise, the disclosure or

production of any information or document that is subject to an objection on the basis of

attorney-client privilege or work-product protection, including, but not limited to,

information or documents that may be considered Confidential Information under the

Protective Order, will not be deemed to waive a party’s claim to its privileged or protected

nature or estop that party or the privilege holder from designating the information or

document as attorney-client privileged or subject to the work-product doctrine at a later

date. Any party receiving any such information or document must return it upon request

to the producing party. Upon receiving such a request as to specific information or

documents, the receiving party must return the information or documents to the producing

party within five (5) days, regardless of whether the receiving party agrees with the claim

of privilege and/or work-product protection. Disclosure of the information or document

by the other party prior to such later designation will not be deemed a violation of the

provisions of this Order. Although the provisions of this section constitute an order

pursuant to Rule 502(d) and (e) of the Federal Rules of Evidence, and will be construed in

a manner consistent with the maximum protection provided by said rule, nothing in this

Order is intended or will be construed to limit a party’s right to conduct a review of

documents, including electronically-stored information, for relevance, responsiveness, or

                                             9

        Case 4:19-cv-01034-JAR Document 33 Filed 04/30/20 Page 9 of 12
segregation of privileged or protected information before production.

      IT IS SO ORDERED.

      Dated April 30, 2020, at Kansas City, Kansas.

                                           s/ James P. O=Hara
                                         James P. O=Hara
                                         U.S. Magistrate Judge




                                           10

       Case 4:19-cv-01034-JAR Document 33 Filed 04/30/20 Page 10 of 12
WE SO MOVE                                    WE SO MOVE
and agree to abide by the                     and agree to abide by the
terms of this Order                           terms of this Order

/s/ Jacqueline A. Cook MO #36389              /s/ Alex R. Lumaghi MO #56569

Signature                                     Signature

Jacqueline A. Cook                            Alex R. Lumaghi
Printed Name                                  Printed Name


Counsel for: Laine Cardarella and             Counsel for: Aaron T. Winters, Jr.
Office of the Federal Public Defender,
Western District of Missouri

Dated: April 29, 2020                         Dated: April 29, 2020




                                         11

       Case 4:19-cv-01034-JAR Document 33 Filed 04/30/20 Page 11 of 12
                                    ATTACHMENT A

             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order

dated _______________ in the case captioned, _________________________________,

and attached hereto, understands the terms thereof, and agrees to be bound by its terms.

The undersigned submits to the jurisdiction of the United States District Court for the

District of Kansas in matters relating to this Protective Order and understands that the terms

of the Protective Order obligate him/her to use materials designated as Confidential

Information in accordance with the order solely for the purposes of the above-captioned

action, and not to disclose any such Confidential Information to any other person, firm, or

concern, except in accordance with the provisions of the Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:                       ______________________________________

Job Title:                  ______________________________________

Employer:                   ______________________________________

Business Address:           ______________________________________

                            ______________________________________

Date: _____________         ______________________________________
                                  Signature(s)




                                             12

        Case 4:19-cv-01034-JAR Document 33 Filed 04/30/20 Page 12 of 12
